Per Curiam.
The appeal from the order denying motion for reargument is dismissed. The order directing substitution will be modified by reducing the amount of the lien to five per cent and as so modified affirmed, with ten dollars costs and disbursements to the appellant. This affirmance is not predicated upon any criticism of the appellant’s present attorney. We find nothing in the record to justify the criticism of him contained in respondent’s brief and affidavits. Present — Dowling, P. J., Merrell, Finch, McAvoy and Proskauer, JJ. Appeal from order denying motion for reargument dismissed. Order directing substitution modified by reducing the amount of the hen to five per cent and as so modified affirmed, with ten dollars costs and disbursements.